Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 9-11, 13, in “Claims - 02/24/2021” have been acknowledged. 
This office action considers claims 1-14 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 02/24/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 9-11, 13 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al., of record (US 20200357770 A1 – hereinafter Chiang) in view of Park (US 20190252306 A1 – hereinafter Park).
(Re Claim 1) Chiang teaches a package structure (see the entire document; Fig. 2K; specifically, [0042] and as cited below), comprising:

    PNG
    media_image1.png
    230
    432
    media_image1.png
    Greyscale

a die (SD2; Fig. 2K); 
a through integrated fan-out via (TIV) (116), laterally aside the die; 
an encapsulant (104), laterally encapsulating the die and the TIV; 
a redistribution layer (RDL) structure (122), electrically connected to the die and the TIV ([0042]); and 
a conductive terminal (128), electrically connected to the die through the RDL structure (as shown in Fig. 2K).
But, Chiang as applied above does not expressly disclose an adhesion promoter layer, sandwiched between the TIV and the encapsulant, wherein sidewalls of the TIV are covered by the adhesion promoter layer, while a bottom surface of the TIV is uncovered by the adhesion promoter layer.
Park teaches an adhesion promoter layer (Park 18a; Fig. 3; [0047]), sandwiched between the TIV (20t) and the substrate body (10), wherein sidewalls of the TIV are covered by the adhesion promoter layer (sidewalls of 20t are covered by 18a), while a bottom surface of the TIV is uncovered by the adhesion promoter layer (bottom surface of 20t is uncovered by 18a – that is 18a is absent on the bottom surface of 20t – Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the adhesion promoter layer of Park in between the TIV and the encapsulant of Chiang.
The ordinary artisan would have been motivated to integrate the adhesion promoter layer 18a of Park into Chiang structure in the manner set forth above for, at least, this integration will provide better adhesion of TIV 116 to encapsulant 104 due to the presence of the adhesion promoter layer between 116 and 104 – see Park [0036].
(Re Claim 2) combination of Chiang in view of Park teaches the package structure of claim 1, wherein the adhesion promoter layer comprises a metal chelate compound (Adhesion promoter layer contains aluminum – see Park [0047]).
(Re Claim 3) combination of Chiang in view of Park teaches the package structure of claim 2, wherein the adhesion promoter layer and the TIV comprises a same metal element (Chiang [0035] teaches TSV 116 made of aluminum and Park [0047] teaches the adhesion promoter layer made of aluminum).
(Re Claim 8) combination of Chiang and Park teaches the package structure of claim 1, wherein the adhesion promoter layer comprises a top surface coplanar with a Park top 18a and Chiang’s top 104 are coplanar).
(Re Claim 9) combination of Chiang, Park teaches the package structure of claim 1, wherein the adhesion promoter layer comprises a bottom surface higher than a bottommost surface of the encapsulant and a bottom surface of the TIV (bottom of 18a is higher than bottom of 26b (encapsulant) and 20t (TIV) of Park).
(Re Claim 10) Chiang teaches a package structure (see the entire document; Fig. 2K; specifically, [0042] and as cited below), comprising:
a die (SD2; Fig. 2K); 
a TIV (116), laterally aside the die; 
an encapsulant (104), laterally encapsulating the die and the TIV; 
a first RDL structure (122) on a back side of the die; 
a second RDL structure (106) on a front side of the die; and 
a conductive terminal (128), electrically connected to the die through the second RDL structure (as shown in Fig. 2K).
a bottom portion of the TIV is in physical contact with a polymer layer of the first RDL structure (bottom of 116 is in contact with RDL 122. 122 is formed of 124 and 126. 124 includes a polymer material – see [0042]. Therefore, bottom of 122 is in physical contact with a polymer of first RDL).
But, Chiang as applied above does not expressly disclose an adhesion promoter layer laterally surrounding the TIV wherein sidewalls of the TIV are in physical contact with the adhesion promoter layer, and a bottom portion of the TIV is in physical contact with a polymer layer of the first RDL structure.
Park teaches an adhesion promoter layer (Park 18a; Fig. 3; [0047]), sandwiched between the TIV (20t) and the substrate body (10), wherein sidewalls of the TIV are in physical contact with the adhesion promoter layer (Park sidewalls of 20t are in physical contact with 18a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the an adhesion promoter layer of Park in between the TIV and the encapsulant of Chiang.
The ordinary artisan would have been motivated to integrate Park structure into Chiang structure in the manner set forth above for, at least, this integration will provide better adhesion of TIV 116 to encapsulant 104 due to the presence of the adhesion promoter layer between 116 and 104 – see Park [0036].
 (Re Claim 11) combination of Chiang in view of Park teaches the package structure of claim 10, wherein the adhesion promoter layer is in physical contact with the encapsulant (18a of Park is in physical contact with Chiang encapsulant in the combination of Chiang and Park).  
(Re Claim 12) combination of Chiang in view of Park teaches the package structure of claim 10, wherein an orthographic projection of the adhesion promoter layer on a top surface of the first RDL structure is overlapped with an orthographic projection of a portion of the encapsulant on the top surface of the first RDL structure (Park’s adhesion promoter layer 18a will be in contact (projected on) with RDL 122 of Chiang; Chiang’s encapsulant 104 is in contact (projected on) with RDL 122. Therefore, 18a and 104 will be overlapping (contacting) since 18a is in between 116 and 104).
Re Claim 13) combination of Chiang in view of Park teaches the package structure of claim 10, wherein the bottom portion of the TIV is embedded in the polymer layer of the first RDL structure (Bottom of Chiang’s TSV 116 contacts RDL 122. 122 is formed of 124 and 126. 124 includes a polymer material – see Chiang [0042]. Therefore, 116 is embedded in the polymer of RDL 122).
(Re Claim 14) combination of Chiang in view of Park teaches the package structure of claim 10, wherein the adhesion promoter layer comprises a bottom surface in contact with the encapsulant (bottom of Park’s adhesion layer 18a will be in contact with Chiang’s encapsulant 104 in the combination).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view Park and in further view of Ebefors et al. (US 20150028479 A1 – hereinafter Ebefors).
(Re Claim 7) combination of Chiang in view of Park teaches claim 1 from which claim 7 depends. Chiang also teaches wherein the encapsulant comprises a portion aside the TIV (Chiang 104 aside 116 -  Fig. 2K). 
But, the combination does not expressly disclose wherein the encapsulant is under the adhesion promoter layer, the portion of the encapsulant is sandwiched between the adhesion promoter layer and a polymer layer under the die and the TIV.
However, Ebefors teaches the encapsulant (Ebefors 10 – Fig. 2b; [0041] indicates 10 could be a mold) is under the adhesion promoter layer (Seed layer around via hole (hole shown as 18 in Fig. 1c, [0044] states seed layer provides adhesion), the portion of the encapsulant is sandwiched between the adhesion promoter layer (seed 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate placing the encapsulant under the adhesion promoter layer and also between the adhesion promoter layer and the polymer layer as taught by Ebefors into the combination of Chiang and Park. 
The ordinary artisan would have been motivated to integrate Ebefors structure into Chiang and Park in the manner set forth above for, at least, this integration will provide better protection for the adhesion promoter layer as the encapsulant resides between the adhesion promoter layer and the polymer.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Park and in further view of Wang et al., of record (US 20020192953 A1 – hereinafter Wang) and  Yu et al., of record (US 20130193578 A1 – hereinafter Yu).
(Re Claim 4) combination of Chiang in view of Park teaches claim 1 from which claim 4 depends.
But, the combination does not expressly teach wherein the TIV comprises a seed layer and a conductive post on the seed layer; the adhesion promoter layer comprises a first portion covering a sidewall of the seed layer and a second portion covering a sidewall of the conductive post and a thickness of the first portion of the adhesion promoter layer is less than a thickness of the second portion of the adhesion promoter layer.
Wang teaches a seed layer and a conductive post on the seed layer (Wang – seed layer 360, conductive layer 380 in Fig. 3C); the adhesion promoter layer comprises a first portion covering a sidewall of the seed layer and a second portion covering a sidewall of the conductive post (Wang: 330 covers 360 and 380 – Fig. 3C).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the seed layer, and the adhesion promoter layer comprising a first portion covering a sidewall of the seed layer and a second portion covering a sidewall of the conductive post as taught by Wang into the combination of Chiang and Park.
The ordinary artisan would have been motivated to integrate Wang structure into Chiang and Park structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate the package.
But, the combination does not expressly disclose a thickness of the first portion of the adhesion promoter layer is less than a thickness of the second portion of the adhesion promoter layer.
However, having a thickness of the first portion of the adhesion promoter layer is less than a thickness of the second portion of the adhesion promoter layer is a well-known process in the integrated IC fabrication as is taught by Yu (111 is tapered from top down in Fig. 3 of Yu) in order to fabricated conductive posts. Therefore, the thickness of top 111 is more than bottom 111).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the adhesion promoter layer having different thicknesses into the combination of Chiang, Park, and Wang.
Wang structure into Chiang, Park, and Wang in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate the package with adhesion promoter layer having different thicknesses such that a non-linear through via maybe integrated.
(Re Claim 5) combination of Chiang, Park, and Yu teaches claim 4 from which claim 5 depends.
But, the combination does not expressly teach wherein the first portion of the adhesion promoter layer is tapered away from the second portion.
However, Yu teaches tapered adhesion promoter layer (Yu Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adhesion promoter layer to come up with an adhesion promoter layer whose first portion of the adhesion promoter layer is tapered away from the second portion.
The ordinary artisan would have been motivated to modify the adhesion promoter layer of the combination of Chiang, Park, and Wang in the manner set forth above for, at least, this integration will enable putting an adhesion promoter layer where the through via that is tapered in the opposite direction of the adhesion promoter layer such that bonding will be reliable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Park, Wang, Yu and in further view of Choi et al., of record (US 20190027450 A1 – hereinafter Choi).
Re Claim 6) combination of Chiang, Park, Wang and Yu teaches claim 4 from which claim 6 depends.
But, the combination does not expressly disclose wherein the seed layer comprises a first seed layer and a second seed layer, the first portion of the adhesion promoter layer covers a sidewall of the first seed layer, and the second portion of the adhesion promoter layer further covers a sidewall of the second seed layer.
However, Choi teaches wherein the seed layer comprises a first seed layer (Choi 174 in Fig. 3; see also [0034] of Choi) and a second seed layer (178), the first portion of the adhesion promoter layer covers a sidewall of the first seed layer (172 covers 174), and the second portion of the adhesion promoter layer further covers a sidewall of the second seed layer (172 covers 178 as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Choi with Chiang, Park, Wang and Yu structure.
The ordinary artisan would have been motivated to integrate Choi structure into Chiang, Park, Wang and Yu structure in the manner set forth above for, at least, this integration will enable fabricating package with TSVs with specific characteristics.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898